Citation Nr: 9907602	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-49 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for bilateral 
defective hearing, currently evaluated as 10 percent 
disabling.

(The issues of entitlement to increased evaluation for 
residuals, gunshot wound to the right lower extremity with 
total knee replacement, currently evaluated as 40 percent 
disabling; and entitlement to an increased evaluation for 
right shoulder injury with arthritis and limitation of 
motion, currently evaluated as 30 percent disabling, are the 
subjects of a separate decision under the same docket 
number). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1945, and from October 1950 to September 1951.

This appeal to the Board of Veterans Appeals (the Board) 
arose from a November 1995 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Ft. Harrison.  The M&ROC, in pertinent part, 
denied entitlement to service connection for tinnitus, and an 
increased evaluation for bilateral hearing loss.


FINDINGS OF FACT

1.  In service, the veteran was exposed to tremendous 
acoustic trauma; current medical evidence and opinion 
reasonably associate the current complaints of tinnitus with 
his inservice acoustic trauma

2.  The veteran's bilateral hearing acuity translates to 
levels I and XI.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. 3.303 (1998).

2.  The criteria for an increased rating for bilateral 
defective hearing in excess of 10 percent are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.2, 4.85, 4.86, 4.87, Diagnostic Code 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for tinnitus.

Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  39 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999 (hereinafter "the Court") has clearly indicated 
that this is not intended to limit a grant of service 
connection to those disabilities which were present in 
service or within a year thereafter, but also contemplates a 
chronic disability for which there is a credible medical 
opinion that there is a link between current disability and 
the in-service injury or disease.  See, i.e., Caluza v. 
Brown, op. cit..  The Court further concluded that 
"satisfactory" evidence meant "credible" evidence as 
characterized in Caluza, supra, aff'd, 78 F.3d 604 (Fed.Cir. 
1996); see also Collette v. Brown, 82 F.3d 389 (Fed.Cir. 
1996).


A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran's own statements expressing his belief that his 
disabilities are service-connected are not probative.  As a 
layman, appellant is not qualified to proffer an opinion as 
to the date of onset of his illness; such testimony would 
only be probative if it were proffered by a witness qualified 
as an expert.  See Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) which also quoted Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992)) holding that lay persons were not qualified 
to provide a probative diagnosis on a medical question.  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose.  
See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  On the 
other hand, lay individuals may provide insights and 
information with regard to specific incidents, etc.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).  However, in combat situations, a veteran may provide 
testimony as to circumstances therein pursuant to 38 U.S.C.A. 
§ 1154 and numerous associated Court decisions.

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The veteran had two periods of active service.  During the 
first, from July 1942 to December 1945, his service discharge 
documents show that he earned numerous combat related honors 
and awards at Normandy, Ardennes, Rhineland and other 
European Theater locations.  He was called back into service 
for the Korean Conflict, and served again from October 1950 
to September 1951.  In the former period of service, the 
veteran's service separation documents show that he was 
exposed to significant acoustic trauma as a gunner, 
paratrooper and demolition expert under varied combat 
circumstances, including when he was exposed to intensive 
gunfire assisting the Dutch in 1944, for which he was 
extensively decorated.  He also had similar exposure while in 
Korea in the 1950's.

When asked in subsequent evaluations when the ringing in his 
ears had started, the veteran recalled that it was probably 
concurrent with an explosion in 1944, but that it had 
deteriorated since then.  Not only does the Board find the 
veteran's commentary in that regard to be entirely credible, 
but it is also entirely consistent with the other evidence of 
record.

On VA examination with audiometric assessment in 1957, it was 
noted that the veteran had tinnitus but that it was then 
"rare".  

It is also of note that throughout the years, when the 
veteran was tested and retested on numerous occasions for his 
"dead" or significant hearing loss in the one ear, the 
examiners did not ask with regard to tinnitus.  Furthermore, 
it is noted that it was not denied that he had tinnitus, but 
there simply was no mention at all.  In that context, 
neglecting to mention absent an examiner's inquiry is clearly 
not the same and does not have the same impact as to deny its 
existence, which was in fact, not done after 1944.

On VA examination in 1995, the veteran described ongoing 
tinnitus, and the examiner identified his acoustic trauma in 
service.  Similar observations were made both by the veteran 
and the audiological examiners on private and VA examinations 
in 1998.

Private examiners have also noted the presence of tinnitus 
and the inservice exposure to extensive noise which also 
resulted in major hearing loss in one ear, and sensorineural 
loss that has increased in recent past in the higher 
frequencies in the other ear, consistent with nerve damage 
and tinnitus.  There is no other noted subsequent source for 
such tinnitus findings prior to being clearly shown within a 
short time of the veteran's termination from service.  

Analysis

The Board finds that the veteran has introduced a well-
grounded claim, and in that context, adequate development has 
taken place within the parameters of the regulations so as to 
permit the Board to address the issue at this time without 
further development.

The Board notes that in service, the veteran was clearly 
exposed to tremendous acoustic trauma, another result of 
which being that he has had virtual deafness in one ear for 
some time.  Since then, specifically in 1957, several 
examiners have noted that he had repeated acoustic trauma in 
service, and claimed to have recurrent episodes of tinnitus 
consistent therewith.  This has become more frequent as time 
passed, to the point where it is now constant.

Recent VA examination shows the veteran complained of 
tinnitus he thought had started in 1944, probably when he was 
involved in the push to assist the liberation of Holland, but 
although present, it had not been quite so bothersome for a 
time thereafter.  The examiner did not state that the 
etiology was unknown but rather that the date of onset was 
inexact.  

The complaints of tinnitus and a history thereof provided by 
the veteran were clearly and unequivocally recorded on even a 
VA examination in 1957, shortly after he had been released 
from service.  At that time, it is noted that he had tinnitus 
bilaterally but that it did not occur all of the time.  Since 
then, it has apparently deteriorated as would not be unusual.  

In any event, the medical evidence and opinion of record, 
including on both private and VA evaluations in 1995 and 
1998, raise a reasonable basis for finding that current 
complaints of tinnitus are due to the veteran's exposure in 
service to acoustic trauma, and service connection is 
reasonably in order.


II.  Entitlement to an increased 
evaluation for bilateral defective 
hearing, currently evaluated as 10 
percent disabling.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has found that the schedular disability ratings 
assigned for hearing impairment are derived from the 
mechanical application of the rating schedule to the exact 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In general, the basis for evaluating defective hearing will 
be the impairment of auditory acuity within the 
conversational voice range according to findings reported by 
audiology clinic examinations as certified.  For VA purposes, 
impairment of auditory acuity contemplates the degrees of 
organic hearing loss for speech.  38 C.F.R. § 4.87 (1998).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court found 
that "normal" hearing exists when the thresholds are 
between 0 and 20 decibels, and "hearing loss" exists when 
the threshold is 25 decibels or more.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (1998).  



Impairment of auditory acuity means the organic hearing loss 
for speech.  38 C.F.R. § 4.87 (1998).  The schedule takes 
into consideration that a veteran may wear a hearing aid.  38 
C.F.R. § 4.86 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

On the authorized audiological evaluation in March 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
35
50
LEFT
NR
NR
NR
NR
NR

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The left ear could not be tested.

Private audiometric evaluation in December 1995 showed the 
left ear to be "dead"; in the right ear, pure tone air 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
not 
tested
55

Speech audiometry revealed speech recognition ability of no 
response in the left ear, and 96 percent in the right ear.  

Pure tone bone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
not 
tested
40

The examiner diagnosed mild to moderately severe hearing loss 
in the veteran's right ear and a "dead" left ear. 

The veteran presented testimony in support of his claim 
before a hearing officer at the M&ROC in January 1997.  He 
stated that VA had issued him hearing aids.  He returned the 
aids because they did not work properly.  Subsequently he was 
issued another aid which also did not serve him properly and 
also could not be used.

On VA examination in May 1998, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
NR
NR
NR
NR
NR
RIGHT
25
15
15
30
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of No Response in the left ear.




The examiner noted that the veteran said that his left ear 
had been virtually dead for purposes of hearing for years, 
and that he had developed a progressive, high-frequency 
hearing loss in the right ear due to the same exposure to 
noise in service.  He had a constant tinnitus, bilaterally, 
of uncertain onset.  It was also noted that he had some 
decibel losses above the 4,000 Hertz on the right.

The examiner opined that the best estimate of the veteran's 
organic hearing acuity was level I in the right ear and level 
XI in the left ear.  It was recommended that he be fitted for 
a right ear hearing aid, and instructed in the instrument 
when it was received. 

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased rating for bilateral defective 
hearing is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board also 
notes that, in general, an allegation of increased disability 
is sufficient to establish as well-grounded a claim seeking 
an increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed with respect to the disability at issue 
and that no further assistance to the veteran is required in 
order to comply with VA's duty to assist mandated by 38 
U.S.C.A. § 5107(a); Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The several recorded prior raw audiometric scores on various 
tests including by a private physician are entirely 
consistent with the certified graphic findings demonstrated 
on the 1998 VA audiometry evaluation.

The 1998 VA audiology examination disclosed no response in 
the left ear, and an average puretone loss of 29 decibels at 
the conversational voice range frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz, with a speech recognition of 96 
percent in the right ear.  

These results are, as they have been for some time, 
reflective of virtual deafness in or a "dead" ear on the 
left.  However, this said, the Board notes that the 10 
percent rating is the highest rating assignable absent 
significantly higher decibel losses and deteriorating 
discrimination ability in the right ear in which the veteran 
has some remaining hearing capacity.  While there is no 
dispute in this case that the veteran does have a significant 
hearing loss in the left ear, and requires use of hearing 
aids, the overall severity of such impaired hearing falls far 
short of meeting the criteria for an increased rating.  
Considerable increases in the degree of hearing loss and/or 
at multiple frequencies in the right ear would be necessary 
for the veteran to qualify for a higher rating.  The Board 
has no discretion in this regard and must predicate its 
determination on the basis of the latest audiology studies on 
record.  In this regard, the final figures provided by VA and 
private audiological tests are entirely consistent and result 
in the same rating of 10 percent.

These findings unequivocally result in numeric designations 
of I and XI respectively on Table VI of 38 C.F.R. § 4.85 of 
the VA Schedule for Rating Disabilities.  The numeric 
designations of I and XI respectively equate to a 10 percent 
evaluation under diagnostic code 6101.

The veteran's bilateral defective hearing has not rendered 
his disability picture unusual or exceptional in nature, 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding referral of 
the case to the Director o the VA Compensation and Pension 
Service for consideration of extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
bilateral hearing loss.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an increased evaluation in excess of 10 percent for bilateral 
defective hearing with application of pertinent governing 
criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for bilateral defective 
hearing.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990);  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement an evaluation in excess of 10 percent for 
bilateral defective hearing is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


